DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberl et al. (PGPUB 20020036750).

Regarding claim 1, Eberl discloses a scanning laser ophthalmoscope ([0043]) comprising: 
a light source configured to emit laser light (Laser-projection unit as seen in Figs. 3 and 4 for example); 

a guide mirror configured to guide the laser light scanned by the scanner to a fundus of an eye of a subject (BG); 
a guide mirror holder comprising a structure configured to be fixed to a head of the subject (Fig. 5), wherein the scanner and the guide mirror are the guide mirror holder (Fig. 5); 
a light receiver (Light passes back through the device towards the recording unit) configured to receive reflected light of the laser light reflected on the fundus ([0106]); and 
an image generator configured to generate a fundus image based on the reflected light received by the light receiver (SP processes the signal to be sent to the BVC, the image processing computer, for display [0079]), 
wherein the guide mirror is disposed on a path connecting the scanner and the fundus of the eye of the subject, and held in front of the eye of the subject by the guide mirror holder in a predetermined positional relationship with the eye of the subject (BG is placed directly in front of the eye as shown in Figs. 3 and 4 and receives the light signal back from the eye for propagation through the system towards the receiving unit. BG is a part of the spectacles worn by the wearer as shown in Fig. 5, and therefore have a predetermined physical relationship with the eye of the wearer).

Regarding claim 7, Eberl discloses further comprising: 
a split mirror configured to split the reflected light of the laser light reflected on the fundus (SUS as seen in at least Figs. 3 and 4), wherein the light receiver is configured to receive the reflected light split by the split mirror (As seen in Figs. 3 and 4), the split mirror is disposed at the guide mirror holder (Figs. 3 and 4), and the light receiver is disposed at a position separated from the guide mirror holder (Figs. 3 and 4 where light comes from SUS then through GFL to the recording unit. Fig 9 shows GFL separating the headset and TOE, which a small housing containing the laser projection system [0146]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberl in view of Yamazaki (PGPUB 20150042950).

Regarding claim 3, Eberl does not explicitly disclose wherein the guide mirror comprises a free-
form surface or a combined structure of a free-form curve and a diffraction surface.
However, Yamazaki teaches a SLO device ([0014]) comprising free-from mirrors ([0026]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of
the invention to combine Eberal and Yamazaki such that the guide mirror comprised a free-form surface motivated by correcting eccentric aberration ([0009]).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberl in view of Francis et al. (PGPUB 20130194548).

Regarding claim 4, Eberl discloses wherein -4-New U.S. Patent Application the light source is configured to be capable of simultaneously or selectively emitting first laser light and second laser light ([0210]), the first laser light 
Eberl does not disclose the light source configured to irradiate the fundus of the eye of the subject with the second laser light such that a photogene of the second laser light is recognized as a fixation target in a form of figure.
However, Francis teaches an SLO device ([0008]) comprising a second laser light comprising a wavelength in a visible range, and the light source configured to irradiate the fundus of the eye of the subject with the second laser light such that a photogene of the second laser light is recognized as a fixation target in a form of figure ([0008] and [0047]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Eberl and Francis such that a laser emitted a visible wavelength fixation target motivated by reducing the cost of the device ([0047] including each light into a single light assembly reduces the need to manufacture or purchase additional assemblies).

Regarding claim 5, modified Eberl discloses wherein the light source is configured to be capable of changing a wavelength of laser light to be emitted therefrom, and the light source is capable of selectively emitting the first laser light and the second laser light by controlling the wavelength of the laser light to be emitted from the light source ([0210] of Eberl and [0047] of Francis).

 Regarding claim 6, modified Eberl discloses wherein the light source comprises a first laser light emitter configured to emit the first laser light and a second laser light emitter configured to emit the second laser light, and the light source is configured to be capable of simultaneously or selectively being in a state in which the first laser light is emitted from the first laser light emitter and a state in which the second laser light is emitted from the second laser light emitter ([0210] of Eberl and [0047] of Francis).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872